UNITED STATES DISTRICT COURT EASTERN DISTRICT OF THE STATE OF NEW YORK Record # 88112X

 

 

SHHA LLC,
Plaintifi(s) INDEX# 20-CV-03574-DRH-AYS
against Date filed
OPAL HOLDINGS LLC, ET AL,
Defendant(s}
STATE OF NEW YORK 7 COUNTY OF ALBANY 1490517

SECRETARY OF STATE ~- AFFIDAVIT OF SERVICE

DAVID TATUM being duly sworn, deposes and says that deponent is nol a party to this action, is over the age of 18 years

and has a principai place of business in the County of Albany, State of New York. Thaton 10/6/2020 at 3:45 PM, at the office
of the Secretary of State, of the State of New York in the City of Albany, New York at 99 Washington Avenus, he/she served a
true capy of a

 

SUMMONS AND COMPLAINT IN A CIVIL ACTION,
on OPAL HOLDINGS NY LLC, Defendant in this action.

By delivering to and leaving with SUE ZOUKY, authorized agent in the office of the Secretary of the State, State of New York,
personally at the office of the Secretary of State, of the State of New York, two (2} true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of $40.00, unless exempt by law. Thal said service was
made pursuant to Section 303 LLC

Bearing Index Nuraber and Filing Date endorsed thereon.

 

[ ] Deponent additionally served upon the above named defendant one (1) true copy of the RPAPL SEC. 1303 Hameowner's
Foreclosure Notice which was printed In bold, 14 point font size and printed on colored paper which is a color other than said
pleading

Description Description of the Recipient is as follows:

A Female with White skin, Gray hair, who is approximately 55 years of age
and has an approximate height of §’ 2" and approximate weight of 135 pounds,

Other identifying features are as follows: None.

DAVIE-TATU
Process Server

 

 

State of New York
County of Albany
Michalle M. Santspree Emily M. Corbett
Notary Public, State of New York Notary Public, State of New Yark
NO. 015450476117 Na. 01006299470
Quaified ia Albany County Qualified in Albany County

 

Commission Expires August! 7, 2021 Commission Expires March 24, 2022

PREFERRED PROCESS SERVERS - 196-06 24th ROAD, LL - WHITESTONE, NY 11387 - 718-362-4890
